                                            Case 3:19-cv-01162-JCS Document 1-3 Filed 03/01/19 Page 1 of 3



                                      1   MOLLIE M. BURKS (SBN: 222112)
                                          SAT SANG S. KHALSA (SBN: 256130)
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      3   San Francisco, CA 94111
                                          Telephone: (510) 463-8668
                                      4   Facsimile: (415) 986-8054
                                          mburks@grsm.com
                                      5   skhalsa@grsm.com

                                      6   Attorneys for Defendants
                                          LINN STAR TRANSFER, INC. and
                                      7   KEVIN ABBEY

                                      8
                                                                       UNITED STATES DISTRICT COURT
                                      9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11   ARTURO AGUILAR, an individual, on                  )   CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                          behalf of himself and other similarly situated     )
   275 Battery Street, Suite 2000




                                     12   and on behalf of the State of California,          )   DECLARATION OF MOLLIE M.
     San Francisco, CA 94111




                                                                                             )   BURKS IN SUPPORT OF LINN
                                     13                                 Plaintiff,           )   STAR TRANSFER, INC.’s NOTICE
                                                                                             )   OF REMOVAL OF ACTION
                                     14          v.                                              PURSUANT TO 28 U.S.C. § § 1332,
                                                                                             )   1441, 1446
                                     15   LINN STAR TRANSFER, INC., an Iowa                  )
                                          Corporation; KEVIN ABBEY, an individual;           )
                                     16   and DOES 1 through 50, inclusive,                  )
                                                                                             )
                                     17                                 Defendants.          )
                                                                                             )
                                     18                                                      )
                                     19
                                                                    DECLARATION OF MOLLIE M. BURKS
                                     20

                                     21          I, Mollie M. Burks, declare as follows:
                                     22          1.      I am an attorney duly licensed to practice law before all courts of the State of
                                     23   California and the United States District Court for the Northern District of California, and am a
                                     24   partner with Gordon Rees Scully Mansukhani, LLP, attorney for Defendants Linn Star Transfer,
                                     25   Inc., and Kevin Abbey (“Defendants”). I am a member in good standing with the State Bar of
                                     26   California. I have personal knowledge of the following facts, except for those based on
                                     27   information and belief, which I believe to be true, and if called upon to testify, I could and would
                                     28   competently testify to their truth and accuracy.

                                                                                  -1-
                                                                     DECLARATION OF MOLLIE M. BURKS
                                            Case 3:19-cv-01162-JCS Document 1-3 Filed 03/01/19 Page 2 of 3



                                      1          2.      This declaration is submitted in support of Defendants’ Notice of Removal to the

                                      2   United States District Court for the Northern District of California under 28 U.S.C. § 1332, 1441

                                      3   and 1446.

                                      4          3.      In executing this declaration, I do not intend, and Defendants have not authorized

                                      5   me, to waive any protections or privileges Defendants may have as to proprietary, trade secret,

                                      6   and/or confidential information, or to waive Defendants’ attorney-client privilege as to any of its

                                      7   communications or to waive the work product immunity developed in anticipation of or in

                                      8   response to litigation. I intend only to describe certain factual matters that are pertinent to this

                                      9   declaration.

                                     10          4.      I have extensive experience litigating wage and hour class actions and single

                                     11   plaintiff claims throughout California in both state and federal courts. I routinely litigate claims
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   arising under the California Labor Code such as the type asserted by Plaintiff Arturo Aguilar in
     San Francisco, CA 94111




                                     13   this matter. I have handled in excess of one-hundred such matters.

                                     14          5.      A number of the specific claims asserted by Plaintiff in this action under the

                                     15   California Labor Code allow for the recovery of attorney’s fees and costs to a prevailing

                                     16   plaintiff. In my experience litigating such cases, it is not uncommon, and in fact quite regular,

                                     17   for attorney’s fee and cost awards (or resolutions through informal discussions with opposing

                                     18   counsel) to exceed $100,000. Attorney fee and cost payments tendered (or for judgments

                                     19   entered) to the plaintiff’s counsel routinely adds significant financial exposure to the defendant

                                     20   employer and is a recoverable element of damages in lawsuits involving claims for unpaid wages

                                     21   under the California Labor Code.

                                     22          ///

                                     23          ///

                                     24          ///

                                     25          ///

                                     26          ///

                                     27          ///

                                     28          ///

                                                                                   -2-
                                                                      DECLARATION OF MOLLIE M. BURKS
                                              Case 3:19-cv-01162-JCS Document 1-3 Filed 03/01/19 Page 3 of 3



                                        1          6.      Defendant Linn Star Transfer, Inc., is a corporation organized under the laws of

                                        2   the State of Iowa, with its principal place of business in Cedar Rapids, Iowa.

                                        3

                                        4          I declare under penalty of perjury under the laws of the United States of America that the

                                        5   foregoing is true and correct and if called as a witness I could and would so testify.

                                        6          This Declaration is dated this 1st day of March, 2019.

                                        7                                                 /s/Mollie M. Burks
                                                                                          Mollie M. Burks
                                        8

                                        9

                                       10

                                       11
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12
       San Francisco, CA 94111




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1175784/43673586v.1



                                                                                    -3-
                                                                       DECLARATION OF MOLLIE M. BURKS
